 1   MAYER BROWN LLP
     Archis A. Parasharami (SBN 321661)
 2     aparasharami@mayerbrown.com
     1999 K Street, N.W.
 3   Washington, D.C. 20006
     Telephone: (202) 263-3000
 4
     Sarah E. Reynolds (SBN 319780)
 5    sreynolds@mayerbrown.com
     Samantha C. Booth (SBN 298852)
 6    sbooth@mayerbrown.com
     Two Palo Alto Square, Suite 300
                                                                             ISTRIC
 7   Palo Alto, CA 94306
                                                                        TES D      TC
     Telephone: (650) 331-2055
                                                                      TA




                                                                                                   O
 8




                                                                 S
     Attorneys for Defendant Lyft, Inc.




                                                                                                    U
                                                                ED




                                                                                                     RT
                                                                                     DERED
 9




                                                            UNIT
     JAURIGUE LAW GROUP
                                                                              O OR
10
     Michael J. Jaurigue (SBN 208123)                                 IT IS S




                                                                                                             R NIA
       michael@jlglawyers.com
     Ryan A. Stubbe (SBN 289074)
11                                                                                                     ers
                                                                                           zalez Rog
       ryan@jlglawyers.com
                                                                                       n



                                                            NO
                                                                               onne Go
                                                                      Judge Yv
     300 West Glenoaks Blvd., Suite 300




                                                                                                             FO
12   Glendale, CA 91202


                                                             RT




                                                                                                         LI
     Telephone: (818) 630-7280                                                 May 9, 2019
13                                                                   ER
                                                                H




                                                                                                       A
     ARIAS SANGUINETTI WANG & TORRIJOS, LLP                               N                             C
                                                                                            F
14   Mike Arias (SBN 115385)                                                  D IS T IC T O
       mike@aswtlawyers.com                                                         R
15   Alfredo Torrijos (SBN 222458)
       alfredo@aswtlawyers.com
16   6701 Center Drive West, 14th Floor
     Los Angeles, CA 90045
17   Telephone: (310) 844-9696
18   Attorneys for Plaintiff Antonio Tecson

19                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
20
      ANTONIO TECSON, individually and on                  Case No. 4:18-cv-06782-YGR
21    behalf of all others similarly situated,
                                                           STIPULATED PROTECTIVE ORDER
22                       Plaintiff,
                                                           Hon. Yvonne Gonzalez Rogers
      vs.
23
      LYFT, INC., a Delaware corporation; and
24
      DOES 1 through 10, inclusive,
25                           Defendants.
26

27

28

      732350620
                                          STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1   1.      PURPOSES AND LIMITATIONS
 2           Disclosure and discovery activity in this action are likely to involve production of
 3   confidential, proprietary, trade secret, or private information for which special protection from
 4   public disclosure and from use for any purpose other than prosecuting and defending this litigation
 5   may be warranted. Accordingly, the parties to this action, Plaintiff Antonio Tecson and Defendant
 6   Lyft, Inc., hereby stipulate to and petition the Court to enter the following Stipulated Protective
 7   Order (“Order”). The parties acknowledge that this Order does not confer blanket protections on
 8   all disclosures or responses to discovery and that the protection it affords from public disclosure
 9   and use extends only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles. The parties further acknowledge, as set forth in Section 13.3,
11   below, that this Order does not entitle them to file confidential information under seal; Civil Local
12   Rule 79-5 sets forth the procedures that must be followed and the standards that will be applied
13   when a party seeks permission from the Court to file material under seal.
14   2.      DEFINITIONS
15           2.1     Challenging Party: A Party or Non-Party that challenges the designation of
16   information or items under this Order.
17           2.2     “CONFIDENTIAL” Information or Items: Confidential or proprietary technical,
18   scientific, financial, market, trade secret, business, private or personally identifying information
19   which is not generally known or publicly available and which the Designating Party would not
20   normally reveal to third parties or would cause third parties to maintain in confidence, or
21   information, the present disclosure of which would, in the good-faith judgment of the Designating
22   Party, be detrimental to the Designating Party in the conduct of its business.
23           2.3     Counsel (without qualifier): Outside Counsel of Record and In-House Counsel (as
24   well as their support staff).
25           2.4     Designating Party: A Party or Non-Party that designates information or items that it
26   produces in disclosures or in responses to discovery as “CONFIDENTIAL,” “HIGHLY
27   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
28   CODE.”

      732350620                                        1
                                        STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1           2.5     Disclosure or Discovery Material: All items or information, regardless of the
 2   medium or manner in which it is generated, stored, or maintained (including, among other things,
 3   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
 4   responses to discovery in this matter.
 5           2.6     Expert: A person with specialized knowledge or experience in a matter pertinent to
 6   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as
 7   a consultant in this action, (2) is not a past or current employee of a Party, (3) is not a past or current
 8   employee of a Party’s competitor and was not, and currently is not, engaged by any such competitor,
 9   and (4) at the time of retention, is not anticipated to become an employee of a Party or business
10   competitor of a Party or to be engaged by such a competitor.
11           2.7     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
12   Items: Extremely sensitive “CONFIDENTIAL” Information or Items, disclosure of which to
13   another Party or Non-Party would create a substantial risk of serious harm that could not be avoided
14   by less restrictive means.
15           2.8     “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items: Extremely
16   sensitive “Confidential Information or Items” representing computer code and associated
17   comments and revision histories, formulas, engineering specifications, or schematics that define or
18   otherwise describe in detail the algorithms or structure of software or hardware designs, disclosure
19   of which to another Party or Non-Party would create a substantial risk of serious harm that could
20   not be avoided by less restrictive means.
21           2.9     In-House Counsel: Attorneys who are employees of a Party to this action. In-House
22   Counsel does not include Outside Counsel of Record or any other outside counsel.
23           2.10    Inadvertent Production Material: Disclosure or Discovery Material that is subject
24   to a claim of attorney-client privilege, attorney work product protection, or any other applicable
25   protection from discovery that is inadvertently produced or disclosed in this action.
26           2.11    Non-Party: Any natural person, partnership, corporation, association, or other legal
27   entity not named as a Party to this action.
28

      732350620                                          2
                                          STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1           2.12   Outside Counsel of Record: Attorneys who are not employees of a Party to this
 2   action but are retained to represent or advise a Party to this action and have appeared in this action
 3   on behalf of that Party or are employed by a law firm which has appeared on behalf of that Party.
 4           2.13   Party: Any party to this action, including all of its officers, directors, employees,
 5   consultants, retained Experts, and Outside Counsel of Record (and their support staffs).
 6           2.14   Producing Party: A Party or Non-Party that produces Disclosure or Discovery
 7   Material in this action.
 8           2.15   Professional Vendors: Persons or entities that provide litigation support services
 9   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
10   storing, or retrieving data in any form or medium) and their employees and subcontractors.
11           2.16   Protected Material: Any Disclosure or Discovery Material that is designated as
12   “CONFIDENTIAL,”            “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or
13   “HIGHLY CONFIDENTIAL – SOURCE CODE.”
14           2.17   Receiving Party: A Party that receives Disclosure or Discovery Material from a
15   Producing Party.
16   3.      SCOPE
17           The protections conferred by this Order cover not only Protected Material (as defined
18   above), but also (1) any information copied or extracted from Protected Material; (2) all copies,
19   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations,
20   or presentations by Parties or their Counsel that might reveal Protected Material. However, the
21   protections conferred by this Order do not cover the following information: (a) any information
22   that is in the public domain at the time of disclosure to a Receiving Party or becomes part of the
23   public domain after its disclosure to a Receiving Party as a result of publication not involving a
24   violation of this Order, including becoming part of the public record through trial or otherwise; and
25   (b) any information known to the Receiving Party prior to the disclosure or obtained by the
26   Receiving Party in a lawful manner via a lawful source who obtained the information lawfully and
27   under no obligation of confidentiality to the Designating Party. Any use of Protected Material at
28   trial shall be governed by a separate agreement or order.
      732350620                                        3
                                        STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1   4.      DURATION
 2           Even after final disposition of this litigation, the confidentiality obligations imposed by this
 3   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
 4   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
 5   and defenses in this action, with or without prejudice; and (2) final judgment herein after the
 6   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
 7   including the time limits for filing any motions or applications for extension of time pursuant to
 8   applicable law. After the final disposition of this action, this Court will retain jurisdiction to enforce
 9   the terms of this Order.
10   5.      DESIGNATING PROTECTED MATERIAL
11           5.1     Exercise of Restraint and Care in Designating Material for Protection.
12           Each Party or Non-Party that designates information or items for protection under this Order
13   must take care to limit any such designation to specific material that qualifies under the appropriate
14   standards. To the extent it is practical to do so, the Designating Party must designate for protection
15   only those parts of material, documents, items, or oral or written communications that qualify – so
16   that other portions of the material, documents, items, or communications for which protection is
17   not warranted are not swept unjustifiably within the ambit of this Order.
18           Mass, indiscriminate, or routinized designations are prohibited. The Parties must not make
19   designations that are shown to be clearly unjustified or that have been made for an improper purpose
20   (e.g., to unnecessarily encumber or retard the case development process or to impose unnecessary
21   expenses and burdens on other Parties).
22           If it comes to a Designating Party’s attention that information or items that it designated for
23   protection do not qualify for protection at all or do not qualify for the level of protection initially
24   asserted, that Designating Party must promptly notify all other Parties that it is withdrawing the
25   mistaken designation.
26           5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
27   (see e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
28

      732350620                                          4
                                          STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
 2   designated before the material is disclosed or produced.
 3           Designation in conformity with this Order requires:
 4                  (a)     for information in documentary form (e.g., paper or electronic documents,
 5   but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
 6   Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 7   EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” to each page that contains
 8   protected material. If only a portion or portions of the material on a page qualifies for protection,
 9   the Producing Party also must clearly identify the protected portion(s) to the extent possible (e.g.,
10   by making appropriate markings in the margins).
11           A Party or Non-Party that makes original documents or materials available for inspection
12   need not designate them for protection until after the inspecting Party has indicated which material
13   it would like copied and produced. During the inspection and before the designation, all of the
14   material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –
15   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants
16   copied and produced, the Producing Party must determine which documents, or portions thereof,
17   qualify for protection under this Order. Then, before producing the specified documents, the
18   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY
19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
20   CODE”) to each page that contains Protected Material. If only a portion or portions of the material
21   on a page qualifies for protection, the Producing Party also must clearly identify the protected
22   portion(s) (e.g., by making appropriate markings in the margins). For documents produced
23   electronically in a format that includes separate pagination, to the extent practicable, the
24   Designating Party must affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
25   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” to each
26   electronic page of such documents that contains Protected Material. For documents produced in a
27   format which does not lend itself to separate pagination, confidentiality shall be designated in a
28   reasonable manner.
      732350620                                        5
                                        STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1                   (b)     for testimony given in deposition or in other pretrial or trial proceedings, that
 2   the Designating Party identify on the record, before the close of the deposition, hearing, or other
 3   proceeding, all protected testimony. When it is impractical to identify separately each portion of
 4   testimony that is entitled to protection and it appears that different portions of the testimony may
 5   qualify for protection, the Designating Party may invoke on the record (before the deposition,
 6   hearing, or other proceeding is concluded) a right to have up to 21 days to identify the specific
 7   portions of the testimony as to which protection is sought and to specify the level of protection
 8   being asserted. Only those portions of the testimony that are appropriately designated for protection
 9   within the 21 days shall be covered by the provisions of this Order. Alternatively, a Designating
10   Party may specify, at the deposition or up to 21 days afterwards if that period is properly invoked,
11   that the entire transcript shall be treated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
12   ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.”
13           Parties shall give the other Parties notice if they reasonably expect a deposition,
14   hearing or other proceeding to include Protected Material so that the other Parties can ensure
15   that only authorized individuals who have signed the “Acknowledgment and Agreement to
16   Be Bound” (Exhibit A) are present at those proceedings. Parties shall act with caution at court
17   hearings and conferences so as not to disclose Protected Material publicly without providing an
18   opportunity for the Designating Party to be heard concerning, as appropriate, sealing the courtroom,
19   sealing the transcript, or other relief. For court hearings and conferences, a Party shall provide at
20   least 48 hours’ notice to the Designating Party before discussing, displaying, submitting as
21   evidence, or otherwise entering into the record any Protected Material produced by the other Party.
22   Notwithstanding the foregoing sentence, this advance-notice requirement shall not apply in
23   circumstances where the Party could not have reasonably anticipated so using Protected Material
24   at the court hearing or conference. The Designating Party may move to seal the Protected Material
25   or for other relief either in writing or orally, either before or during the court hearing or conference.
26   The use of a document as an exhibit at a deposition shall not in any way affect its designation
27   as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or
28   “HIGHLY CONFIDENTIAL – SOURCE CODE.”
      732350620                                         6
                                         STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1           Transcripts containing Protected Material shall have an obvious legend on the title
 2   page that the transcript contains Protected Material, and the title page shall be followed by a
 3   list of all pages (including line numbers as appropriate) that have been designated as
 4   Protected Material and the level of protection being asserted by the Designating Party. The
 5   Designating Party shall inform the court reporter of these requirements. Any transcript that
 6   is prepared before the expiration of a 21-day period for designation shall be treated during
 7   that period as if it had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 8   ONLY” in its entirety unless otherwise agreed. After the expiration of that period, the
 9   transcript shall be treated only as actually designated.
10                  (c)     for information produced in a form other than documentary form and for any
11   other tangible items, that the Producing Party affix in a prominent place on the exterior of the
12   container or containers in which the information or item is stored the legend “CONFIDENTIAL”
13   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL
14   – SOURCE CODE.” If only a portion or portions of the information or item warrant protection,
15   the Producing Party, to the extent practicable, shall identify the protected portion(s) and specify the
16   level of protection being asserted.
17           5.3    Inadvertent Failures to Designate. An inadvertent failure to designate qualified
18   information or items does not waive the Designating Party’s right to timely secure protection under
19   this Order for such material.
20           In the event that any document, material, or testimony that is subject to a
21   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
22   “HIGHLY CONFIDENTIAL – SOURCE CODE” designation is inadvertently produced without
23   such designation, the Producing Party that inadvertently produced the document shall give written
24   notice of such inadvertent production, together with a further copy of the subject document,
25   material, or testimony designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
26   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” (the
27   “Inadvertent Production Notice”). Upon receipt of such Inadvertent Production Notice, the Party
28   that received the inadvertently produced document, material, or testimony shall promptly destroy
      732350620                                        7
                                           STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1   the inadvertently produced document, material, or testimony and all copies thereof, or return such
 2   together with all copies of such documents, material, or testimony to counsel for the Producing
 3   Party and shall retain only the “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 4   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” designated
 5   documents, material, or testimony.        Should the Receiving Party choose to destroy such
 6   inadvertently produced document, material, or testimony, the Receiving Party shall notify the
 7   Producing Party in writing of such destruction within 14 days of receipt of written notice of the
 8   inadvertent production. This provision is not intended to apply to any inadvertent production of
 9   any document, material, or testimony protected by attorney-client or work product privileges.
10   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
11           6.1    Timing of Challenges.      Any Party or Non-Party with standing to do so may
12   challenge confidentiality designations at any time. Unless a prompt challenge to a Designating
13   Party’s confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
14   unnecessary economic burdens, or a significant disruption or delay of the litigation, a Party does
15   not waive its right to challenge a confidentiality designation by electing not to mount a challenge
16   promptly after the original designation is disclosed.
17           6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
18   process by providing written notice of each designation it is challenging and describing the basis
19   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written notice
20   must recite that the challenge to confidentiality is being made in accordance with this specific
21   paragraph of this Order. The parties shall attempt to resolve each challenge in good faith and must
22   begin the process by conferring directly within 14 days of the date of service of notice. In
23   conferring, the Challenging Party must explain the basis for its belief that the confidentiality
24   designation was not proper and must give the Designating Party an opportunity to review the
25   designated material, to reconsider the circumstances, and, if no change in designation is offered, to
26   explain the basis for the chosen designation. A Challenging Party may proceed to the next stage of
27   the challenge process only if it has engaged in this meet and confer process first or establishes that
28   the Designating Party is unwilling to participate in the meet and confer process in a timely manner.
      732350620                                        8
                                        STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1           6.3     Judicial Intervention.    If the Parties cannot resolve a challenge without court
 2   intervention, the Parties shall follow the Court’s Standing Order in Civil Cases regarding Discovery
 3   and Discovery Motions. The Parties may file a joint letter brief regarding retaining confidentiality
 4   within 21 days of the initial notice of challenge or within 14 days of the Parties agreeing that the
 5   meet and confer process will not resolve their dispute, whichever is earlier.             Failure by a
 6   Designating Party to file such discovery dispute letter within the applicable 21- or 14-day period
 7   (set forth above) with the Court shall automatically waive the confidentiality designation for each
 8   challenged designation. If, after submitting a joint letter brief, the Court allows that a motion may
 9   be filed, any such motion must be accompanied by a competent declaration affirming that the
10   movant has complied with the meet and confer requirements imposed in the preceding paragraph.
11   The Court, in its discretion, may elect to transfer the discovery matter to a magistrate judge.
12           In addition, the Parties may file a joint letter brief regarding a challenge to a confidentiality
13   designation at any time if there is good cause for doing so, including a challenge to the designation
14   of a deposition transcript or any portions thereof. If, after submitting a joint letter brief, the Court
15   allows that a motion may be filed, any motion brought pursuant to this provision must be
16   accompanied by a competent declaration affirming that the movant has complied with the meet and
17   confer requirements imposed by the preceding paragraph. The Court, in its discretion, may elect
18   to refer the discovery matter to a Magistrate Judge.
19           The burden of persuasion in any such challenge proceeding shall be on the Designating
20   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
21   unnecessary expenses and burdens on other Parties) may expose the Challenging Party to sanctions.
22   Unless the Designating Party has waived the confidentiality designation by failing to file a letter
23   brief to retain confidentiality as described above, all Parties shall continue to afford the material in
24   question the level of protection to which it is entitled under the Producing Party’s designation until
25   the Court rules on the challenge.
26   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
27           7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
28   produced by another Party or by a Non-Party only in connection with this case and only for
      732350620                                         9
                                         STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1   prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be
 2   disclosed only to the categories of persons and under the conditions described in this Order. When
 3   the litigation has been terminated, a Receiving Party must comply with the provisions of section 15
 4   below (FINAL DISPOSITION).
 5           Protected Material must be stored and maintained by a Receiving Party at a location and in
 6   a secure manner that ensures that access is limited to the persons authorized under this Order.
 7           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 8   by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any
 9   information or item designated “CONFIDENTIAL” only, and as applicable, to:
10                   (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as
11   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
12   information for this litigation;
13                   (b)     the officers, directors, and employees (including In-House Counsel) of the
14   Receiving Party to whom disclosure is reasonably necessary for this litigation;
15                   (c)     an Expert of the Receiving Party to whom disclosure is reasonably necessary
16   for this litigation and who has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
17   A);
18                   (d)     the Court and its personnel;
19                   (e)     court reporters and their staff, professional jury or trial consultants, and
20   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
21   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22                   (f)     during their depositions, witnesses in the action to whom disclosure is
23   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
24   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the Court. Pages of
25   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be
26   separately bound by the court reporter and may not be disclosed to anyone except as permitted
27   under this Order; and
28

      732350620                                       10
                                         STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1                  (g)     the author or recipient of a document containing the information or a
 2   custodian or other person who otherwise possessed or knew the information.
 3           7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and
 4   “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items. Unless otherwise ordered
 5   by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any
 6   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
 7   “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:
 8                  (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as
 9   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
10   information for this litigation and who have signed the “Acknowledgment and Agreement to Be
11   Bound” that is attached hereto as Exhibit A. The Parties agree that “HIGHLY CONFIDENTIAL
12   – ATTORNEYS’ EYES ONLY” and “HIGHLY CONFIDENTIAL – SOURCE CODE”
13   information or items shall not be disclosed to the named plaintiff in this action or any of the putative
14   class members;
15                  (b)     an Expert of the Receiving Party to whom disclosure is reasonably necessary
16   for this litigation and who has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
17   A);
18                  (c)     the Receiving Party’s In-House Counsel and the paralegal, clerical,
19   secretarial, or e-Discovery employees who work for In-House Counsel to whom disclosure is
20   reasonably necessary for this litigation;
21                  (d)     the Court and its personnel;
22                  (e)     court reporters and their staff, professional jury or trial consultants, and
23   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
25                  (f)     the author or recipient of a document containing the information or a
26   custodian or other person who otherwise possessed or knew the information.
27

28

      732350620                                        11
                                         STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1           7.4    Procedures    for   Approving     or   Objecting    to   Disclosure   of   “HIGHLY
 2   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” OR “HIGHLY CONFIDENTIAL – SOURCE
 3   CODE” Information or Items to Experts.
 4                  (a)     Unless otherwise ordered by the Court or agreed to in writing by the
 5   Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order) any
 6   information or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 7   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” pursuant to paragraph 7.3(c) first
 8   must make a written request to the Designating Party that (1) indicates that the information that the
 9   Receiving Party seeks permission to disclose to the Expert is designated “CONFIDENTIAL”
10   and/or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and/or “HIGHLY
11   CONFIDENTIAL – SOURCE CODE,”; (2) sets forth the full name of the Expert and the city and
12   state of his or her primary residence, (3) attaches a copy of the Expert’s current resume, (4)
13   identifies the Expert’s current employer(s), (5) identifies each person or entity from whom the
14   Expert has received compensation or funding for work in his or her areas of expertise or to whom
15   the Expert has provided professional services, including in connection with a litigation, at any time
16   during the preceding five years and the party to the litigation for whom such work was done, (6)
17   identifies (by name and number of the case, filing date, and location of court) any litigation in
18   connection with which the Expert has offered expert testimony, including through a declaration,
19   report, or testimony at a deposition or trial, during the preceding five years, and (7) identifies any
20   patents or patent applications in which the Expert is identified as an inventor or applicant, is
21   involved in prosecuting or maintaining, or has any pecuniary interest. With regard to the
22   information sought through part (5) of this disclosure, if the Expert believes any of this information
23   is subject to a confidentiality obligation to a third party, then the Expert should provide whatever
24   information the Expert believes can be disclosed, without violating any confidentiality agreements,
25   and the Party seeking to disclose to the Expert shall be available to meet and confer with the
26   Designating Party regarding any such engagement. A Party that makes a request and provides the
27   information specified in the preceding respective paragraphs may disclose the subject Protected
28   Material to the identified Expert unless, within 7 days of delivering the request, the Party receives
      732350620                                       12
                                        STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1   a written objection from the Designating Party. Any such objection must set forth in detail the
 2   grounds on which it is based.
 3                  (b)     A Party that receives a timely written objection must meet and confer with
 4   the Designating Party to try to resolve the matter by agreement within seven days of the written
 5   objection. If no agreement is reached, the Party seeking to make the disclosure to the Expert must
 6   file a motion as provided in Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if
 7   applicable) seeking permission from the Court to do so. Any such motion must describe the
 8   circumstances with specificity, set forth in detail the reasons why the disclosure to the Expert is
 9   reasonably necessary, assess the risk of harm that the disclosure would entail, and suggest any
10   additional means that could be used to reduce that risk. In addition, any such motion must be
11   accompanied by a competent declaration describing the parties’ efforts to resolve the matter by
12   agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth the
13   reasons advanced by the Designating Party for its refusal to approve the disclosure.
14           In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden
15   of proving that the risk of harm that the disclosure would entail (under the safeguards proposed)
16   outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.
17           Notwithstanding the foregoing provisions, Disclosure or Discovery Material may be
18   provided to an Expert only to the extent necessary for such Expert to prepare a written opinion, to
19   prepare to testify, or to assist counsel or the Parties, provided that such Expert is using said
20   Disclosure or Discovery Material solely in connection with this litigation, and further provided that
21   such Expert has previously executed an undertaking in the form attached hereto as Exhibit A,
22   agreeing in writing to be bound by the terms and conditions of this Order, consenting to the
23   jurisdiction of this Court for purposes of enforcement of the terms of this Order, and agreeing not
24   to disclose or use any Disclosure or Discovery Material for purposes other than those permitted
25   hereunder.
26           7.5    Custody of Executed Copies of “Acknowledgment and Agreement to Be Bound”
27   (Exhibit A) and Providing Copies to Other Party.              As to each executed copy of an
28   “Acknowledgment and Agreement to Be Bound” (Exhibit A) required to be procured by a Party
      732350620                                       13
                                        STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1   under this Order, the procuring Party shall retain the original executed copy and shall produce a
 2   copy to the other Party upon court order. All such executed copies of Exhibit A shall themselves
 3   be treated as CONFIDENTIAL information. Notwithstanding any contrary language in this Order
 4   with respect to retaining CONFIDENTIAL information following final disposition of this action,
 5   each Party and its Outside Counsel of Record may retain executed copies of Exhibit A indefinitely.
 6   8.      SOURCE CODE
 7           8.1    To the extent production of source code becomes necessary in this case (and nothing
 8   in this Order shall be construed as reflecting or suggesting that source code is either necessary or
 9   appropriate for production in this matter), a Producing Party may designate source code as
10   “HIGHLY CONFIDENTIAL - SOURCE CODE” if it comprises or includes confidential,
11   proprietary, or trade secret source code.
12           8.2    Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE CODE”
13   shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL – ATTORNEYS’
14   EYES ONLY” information, and may be disclosed only to the individuals to whom “HIGHLY
15   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information may be disclosed.
16           8.3    Any Source Code produced in discovery shall be made available for inspection, in a
17   format allowing it to be reasonably reviewed. In the event the relevant Source Code is produced in
18   a format other than a paper format, the following applies: The computer containing Source Code
19   will be made available upon reasonable notice to the Producing Party, which shall not be less than
20   7 days in advance of the requested inspection. The Source Code shall be made available for
21   inspection on a secured computer in a secured room without Internet access or network access to
22   other computers, and the Receiving Party shall not copy, remove, or otherwise transfer any portion
23   of the Source Code onto any recordable media or recordable device. The Receiving Party shall not
24   bring a cellular telephone, laptop computer, or any recordable media or recordable device into the
25   source code room. The Producing Party shall provide a backup secured computer within two
26   business days in the event that the primary secured computer fails or otherwise suffers technical
27   problems impeding the inspection. The Receiving Party may request that software tools for viewing
28   and searching Source Code be installed on the secured computer. The Receiving Party must provide
      732350620                                      14
                                        STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1   the Producing Party with the CD or DVD containing the agreed upon software tool(s) at least four
 2   business days in advance of the inspection. The tools may not allow the Source Code to be compiled.
 3   The Receiving Party’s counsel or Experts shall be entitled to take notes relating to the Source Code
 4   but may not copy any portion of the Source Code into the notes. The Producing Party may visually
 5   monitor the activities of the Receiving Party’s representatives during any Source Code review, but
 6   only to ensure that there is no unauthorized recording, copying, or transmission of the Source Code.
 7   All persons viewing Source Code shall sign on each day they view Source Code a log that will
 8   includes the names of persons who enter the secured room to view the Source Code and when they
 9   enter and depart.
10           8.4    The Receiving Party may request paper copies of limited portions of Source Code
11   that are reasonably necessary to attach to filings, pleadings, expert reports, or other papers, or for
12   use as an exhibit at deposition or trial. The Producing Party shall provide all such Source Code
13   within 5 business days on non-copyable paper including bates numbers and the label “HIGHLY
14   CONFIDENTIAL - SOURCE CODE.” The Producing Party may challenge the amount of Source
15   Code requested in hard copy form pursuant to the dispute resolution procedure and timeframes set
16   forth in Paragraph 6 whereby the Producing Party is the “Challenging Party” and the Receiving
17   Party is the “Designating Party” for purposes of dispute resolution. In no case may the Receiving
18   Party request more than 5 consecutive pages, or an aggregate of more than 50 pages, of Source
19   Code during the duration of the case without prior written approval of the Producing Party.
20           8.5    The Receiving Party shall maintain a record of any individual who has inspected
21   any portion of the Source Code in electronic or paper form. The Receiving Party shall provide a
22   copy of this record to the Producing Party upon court order. The Receiving Party shall maintain
23   all paper copies of any printed portions of the Source Code in a secured, locked area. The Receiving
24   Party shall not create any electronic or other images of the paper copies and shall not convert any
25   of the information contained in the paper copies into any electronic format. The Receiving Party
26   shall only make additional paper copies if such additional copies are (1) necessary to prepare court
27   filings, pleadings, or other papers (including a testifying Expert’s expert report), (2) necessary for
28   deposition, or (3) otherwise necessary for the preparation of its case. Any paper copies used during
      732350620                                       15
                                        STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1   a deposition shall be retrieved by the Producing Party at the end of each day and must not be given
 2   to or left with a court reporter or any other unauthorized individual.
 3   9.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 4   OTHER LITIGATION. If a Party is served with a subpoena or a court order issued in other
 5   litigation that compels disclosure of any information or items designated in this action as
 6   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
 7   “HIGHLY CONFIDENTIAL – SOURCE CODE” that Party must:
 8                  (a)     promptly notify in writing the Designating Party. Such notification shall
 9   include a copy of the subpoena or court order;
10                  (b)     promptly notify in writing the Party who caused the subpoena or order to
11   issue in the other litigation that some or all of the material covered by the subpoena or order is
12   subject to this Order. Such notification shall include a copy of this Order; and
13                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by
14   the Designating Party whose Protected Material may be affected.
15                  If the Designating Party timely seeks a protective order, the Party served with the
16   subpoena or court order shall not produce any information designated in this action as
17   “CONFIDENTIAL”          or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
18   “HIGHLY CONFIDENTIAL – SOURCE CODE” before a determination by the court from which
19   the subpoena or order issued, unless the Party has obtained the Designating Party’s permission.
20   The Designating Party shall bear the burden and expense of seeking protection in that court of its
21   confidential material – and nothing in these provisions should be construed as authorizing or
22   encouraging a Receiving Party in this action to disobey a lawful directive from another court.
23   The provisions set forth herein are not intended to, and do not, restrict in any way the procedures
24   set forth in Federal Rule of Civil Procedure 45(d)(3) or (f).
25   10.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
26   THIS LITIGATION
27           10.1   The terms of this Order are applicable to information produced by a Non-Party in
28   this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
      732350620                                       16
                                        STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE.” Such
 2   information produced by Non-Parties in connection with this litigation is protected by the remedies
 3   and relief provided by this Order. Nothing in these provisions should be construed as prohibiting
 4   a Non-Party from seeking additional protections.
 5           10.2    In the event that a Party is required, by a valid discovery request, to produce a Non-
 6   Party’s confidential information in its possession, and the Party is subject to an agreement with the
 7   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
 8                   (a)     promptly notify in writing the Requesting Party and the Non-Party that some
 9   or all of the information requested is subject to a confidentiality agreement with a Non-Party;
10                   (b)     promptly provide the Non-Party with a copy of this Order, the relevant
11   discovery request(s), and a reasonably specific description of the information requested; and
12                   (c)     make the information requested available for inspection by the Non-Party.
13           10.3    If the Non-Party fails to object or seek a protective order from this Court within 21
14   days of receiving the notice and accompanying information, the Receiving Party may produce the
15   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
16   seeks a protective order, the Receiving Party shall not produce any information in its possession or
17   control that is subject to the confidentiality agreement with the Non-Party before a determination
18   by the Court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense
19   of seeking protection in this Court of its Protected Material.
20   11.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
21           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
22   Material to any person or in any circumstance not authorized under this Order, the Receiving Party
23   must immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b)
24   use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the person
25   or persons to whom unauthorized disclosures were made of all the terms of this Order, and (d)
26   request such person or persons to execute the “Acknowledgment and Agreement to Be Bound” that
27   is attached hereto as Exhibit A. Notwithstanding the foregoing, nothing in this paragraph shall be
28   construed as to limit a Designating Party’s rights or remedies relating to the unauthorized disclosure
      732350620                                         17
                                         STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1   of its Protected Material, or any injury resulting therefrom.
 2   12.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 3   PROTECTED MATERIAL
 4           12.1   Pursuant to Federal Rule of Evidence 502(d), in the event that Inadvertent
 5   Production Material is produced or disclosed, such inadvertent production or disclosure shall in no
 6   way prejudice or otherwise constitute a waiver of, or estoppel as to, any claim of attorney-client
 7   privilege, attorney work product protection, or other applicable protection in this case or any other
 8   federal or state proceeding, provided that the Producing Party shall notify the Receiving Party in
 9   writing of such protection or privilege promptly after the Producing Party discovers such materials
10   have been inadvertently produced.
11           12.2   If a claim of inadvertent production is made, pursuant to this Order, with respect to
12   Discovery Material then in the custody of another Party, that Party shall: (i) refrain from any further
13   examination or disclosure of the claimed Inadvertent Production Material; (ii) promptly make a
14   good-faith effort to return the claimed Inadvertent Production Material and all copies thereof
15   (including summaries and excerpts) to counsel for the Producing Party, or destroy all such claimed
16   Inadvertent Production Material (including summaries and excerpts) and certify in writing to that
17   fact; and (iii) not disclose or use the claimed Inadvertent Production Material for any purpose until
18   further order of the Court expressly authorizing such use.
19           12.3   A Party may move the Court for an order compelling production of the Inadvertent
20   Production Material on the ground that it is not, in fact, privileged or protected. The motion shall
21   be filed under seal and shall not assert as a ground for entering such an order the fact or
22   circumstance of the inadvertent production. Any effort to file under seal pursuant to this paragraph
23   must comply with Civil Local Rule 79-5. The Producing Party retains the burden of establishing
24   the privileged or protected nature of any inadvertently disclosed or produced information. While
25   such a motion is pending, the Inadvertent Production Material at issue shall be treated in accordance
26   with Paragraph 12.2 above.
27           If a Party, in reviewing Disclosure or Discovery Material it has received from any other Party
28   or any non-Party, finds anything the reviewing Party believes in good faith may be Inadvertent
      732350620                                        18
                                         STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1   Production Material, the reviewing Party shall: (i) refrain from any further examination or disclosure
 2   of the potentially Inadvertent Production Material; (ii) promptly identify the material in question to
 3   the Producing Party (by document number or other equally precise description); and (iii) give the
 4   Producing Party seven (7) days to respond as to whether the Producing Party will make a claim of
 5   inadvertent production. If the Producing Party makes such a claim, the provisions of Paragraphs
 6   12.1-12.2 above shall apply.
 7   13.     MISCELLANEOUS
 8           13.1   Right to Further Relief. Nothing in this Order abridges the right of any person to
 9   seek its modification by the Court in the future.
10           13.2   Right to Assert Other Objections. By stipulating to the entry of this Order, no Party
11   waives any right it otherwise would have to object to disclosing or producing any information or
12   item on any ground not addressed in this Order. Similarly, no Party waives any right to object on
13   any ground to use in evidence of any of the material covered by this Protective Order.
14           13.3   Filing Protected Material. Without written permission from the Designating Party
15   or a court order secured after appropriate notice to all interested persons, a Party may not file in the
16   public record in this action any Protected Material. A Party that seeks to file under seal any
17   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
18   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
19   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing
20   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled
21   to protection under the law. If a Receiving Party’s request to file Protected Material under seal
22   pursuant to Civil Local Rule 79-5(d) is denied by the Court, then the Receiving Party may file the
23   Protected Material in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise
24   instructed by the Court. If a Receiving Party believes that only a portion of Designated Material is
25   Protected Material, the Receiving Party and Producing Party shall meet and confer in good faith
26   concerning the redaction of only the Protected Material prior to filing with the Court.
27

28

      732350620                                          19
                                         STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1           13.4    Right to Seek Further Protection. Nothing in this Order shall be construed to
 2   preclude any Party from asserting in good faith that certain Protected Materials require additional
 3   protections. The Parties shall meet and confer to agree upon the terms of such additional protection.
 4           13.5    Additional Signatories. Any Party or Non-Party to this Proceeding who has not
 5   executed this Order as of the time it is presented to the Court for signature may thereafter become
 6   a Party to this Order by its counsel’s signing and dating a copy thereof and filing the same with the
 7   Court, and serving copies of such signed and dated copy upon the other Parties to this Order.
 8   14.     PROSECUTION BAR. Absent written consent from the Producing Party, any individual
 9   who receives access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
10   “HIGHLY CONFIDENTIAL – SOURCE CODE” information of the opposing Party shall not be
11   involved in the prosecution of patents or patent applications relating to the subject matter of the
12   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
13   SOURCE CODE” information he or she received before any foreign or domestic agency, including
14   the United States Patent and Trademark Office (“the Patent Office”). For purposes of this
15   paragraph, “prosecution” includes directly or indirectly drafting, amending, advising, or otherwise
16   affecting the scope or maintenance of patent claims. Prosecution includes, for example, original
17   prosecution, reissue, and reexamination and other post-grant proceedings. To avoid any doubt,
18   “prosecution” as used in this paragraph does not include representing a party challenging a patent
19   before a domestic or foreign agency (including, but not limited to, a reissue protest, ex parte
20   reexamination or inter partes reexamination). This Prosecution Bar shall begin when access to
21   “HIGHLY CONFIDENTIAL– ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
22   SOURCE CODE” information is first received by the affected individual and shall end two (2)
23   years after final termination of this action.
24   15.     FINAL DISPOSITION. Within 60 days after the final disposition of this action, as defined
25   in paragraph 4, each Receiving Party must return all Protected Material to the Producing Party or
26   destroy such material. As used in this subdivision, “all Protected Material” includes all copies,
27   abstracts, compilations, summaries, and any other format reproducing or capturing any of the
28   Protected Material. Whether the Protected Material is returned or destroyed, and upon request by
      732350620                                       20
                                         STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1   the Producing Party, the Receiving Party must submit a written certification to the Producing Party
 2   (and, if not the same person or entity, to the Designating Party) by the 60 day deadline that (1)
 3   identifies (by category, where appropriate) all the Protected Material that was returned or destroyed
 4   and (2) affirms that the Receiving Party has not retained any copies, abstracts, compilations,
 5   summaries or any other format reproducing or capturing any of the Protected Material.
 6   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all pleadings,
 7   motion papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
 8   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
 9   product, even if such materials contain Protected Material. Any such archival copies that contain
10   or constitute Protected Material remain subject to this Protective Order as set forth in Section 4
11   (DURATION).
12
      Dated: May 8, 2019                                JAURIGUE LAW GROUP
13

14
                                                        By: /s/ Ryan A. Stubbe
15                                                      Ryan A. Stubbe
                                                        Michael J. Jaurigue
16
                                                        Attorneys for Plaintiff Antonio Tecson
17

18

19

20    Dated: May 8, 2019                                MAYER BROWN LLP
21

22                                                      By: /s/ Archis A. Parasharami
23                                                      Archis A. Parasharami
                                                        Sarah E. Reynolds
24                                                      Samantha C. Booth

25                                                      Attorneys for Defendant Lyft, Inc.

26

27

28

      732350620                                       21
                                        STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
 1                                              EXHIBIT A
 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, _____________________________ [print or type full name], of _________________
 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5   understand the Stipulated Protective Order that was issued by the United States District Court for
 6   the Northern District of California on [date] in the case of Tecson v. Lyft, Inc., Case No. 4:18-CV-
 7   06782-YGR. I agree to comply with and to be bound by all the terms of this Stipulated Protective
 8   Order, and I understand and acknowledge that failure to so comply could expose me to sanctions
 9   and punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
10   any information or item that is subject to this Stipulated Protective Order to any person or entity
11   except in strict compliance with the provisions of this Order.
12           I further agree to submit to the jurisdiction of the United States District Court for the
13   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective
14   Order, even if such enforcement proceedings occur after termination of this action.
15           I hereby appoint __________________________ [print or type full name] of
16   _______________________________________ [print or type full address and telephone number]
17   as my California agent for service of process in connection with this action or any proceedings
18   related to enforcement of this Stipulated Protective Order.
19

20   Date: _________________________________

21   City and State where sworn and signed: _________________________________

22   Printed name: ______________________________
     [printed name]
23

24   Signature: __________________________________
     [signature]
25

26

27

28


      732350620                                       1
                                        STIPULATED PROTECTIVE ORDER; CASE NO. 4:18-CV-06782-YGR
